         Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                     :
UNITED STATES OF AMERICA
                                     :

     v.                              : Criminal Case No. DKC 14-0230-002

                                     :
CORNELIUS MAURICE JACKSON
                                     :

                              MEMORANDUM OPINION

     Cornelius Maurice Jackson is serving a 132-month sentence,

imposed in 2015, for conspiracy to distribute and possess with

intent to distribute 28 grams or more of cocaine base. His current

projected release date is March 13, 2024.             He filed, pro se, a

motion for compassionate release (ECF No. 97), which has been

supplemented by counsel.         (ECF Nos. 103; 104)1.       The Government

responded opposing release (ECF No. 106), and Mr. Jackson filed a

reply (ECF No. 108).         For the following reasons, the motions will

be DENIED.

     Ordinarily, “[t]he court may not modify a term of imprisonment

once it has been imposed[.]”          18 U.S.C. § 3582(c) (2018).         This

general rule is subject to certain exceptions, including the

compassionate      release    provision,   which   allows   the   Bureau   of

Prisons (“BOP”) to seek a modification of a prisoner’s sentence.


     1The motions to seal (ECF Nos. 102; 105; 107) will be granted.
The personal medical information contained therein should remain
private except as recited herein.
      Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 2 of 8



Id. § 3582(c)(1)(A).       Under the First Step Act of 2018, the

compassionate release provision was modified to allow prisoners

also to seek a sentencing reduction.       The provision now provides,

in relevant part, that:

          The court may not modify a term of imprisonment
     once it has been imposed except that . . . in any case
     . . . the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse of
     30 days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment (and may impose a term
     of probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that   they   are   applicable,   if   it   finds   that
     . . . extraordinary and compelling reasons warrant such
     a reduction . . . and that such a reduction is
     consistent with applicable policy statements issued by
     the Sentencing Commission[.]

Judge Hollander recently described the next step of the analysis:

          Accordingly, in order to be entitled to relief
     under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must
     demonstrate that (1) “extraordinary and compelling
     reasons” warrant a reduction of the sentence; (2) the
     factors set forth in 18 U.S.C. § 3553(a) countenance a
     reduction; and (3) the sentence modification is
     “consistent” with the policy statement issued by the
     Sentencing Commission in U.S.S.G. § 1B1.13.

          U.S.S.G. § 1B1.13 is titled “Reduction in Term of
     Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
     Statement.” The text mirrors the statute. Application
     Note 1 of U.S.S.G. § 1B1.13 defines “Extraordinary and
     Compelling Reasons” in part as follows (emphasis added):

               1.    Extraordinary   and   Compelling
          Reasons.——Provided the defendant meets the

                                       2
 Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 3 of 8



     requirements     of    subdivision              (2),
     extraordinary and compelling reasons           exist
     under any of the circumstances set             forth
     below:

           (A) Medical Condition of the Defendant.—
     —

          (i) The defendant is suffering from a
     terminal illness (i.e., a serious and advanced
     illness with an end of life trajectory). A
     specific prognosis of life expectancy (i.e.,
     a probability of death within a specific time
     period) is not required.     Examples include
     metastatic solid-tumor cancer, amyotrophic
     lateral sclerosis (ALS), end-stage organ
     disease, and advanced dementia.

           (ii) The defendant is——

          (I) suffering from a serious physical or
     medical condition,

          (II) suffering from a serious functional
     or cognitive impairment, or

          (III)     experiencing      deteriorating
     physical or mental health because of the aging
     process,

     that substantially diminishes the ability of
     the defendant to provide self-care within the
     environment of a correctional facility and
     from which he or she is not expected to
     recover.

     Other extraordinary and compelling reasons include
the age of the defendant (Application Note 1(B)) and
Family    Circumstances   (Application    Note    1(C)).
Application Note 1(D) permits the court to reduce a
sentence where, “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions
(A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).



                                  3
      Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 4 of 8



           The BOP regulation appears at Program Statement
     5050.50, Compassionate Release/Reduction in Sentence:
     Procedures for Implementation of 18 U.S.C. §§ 2582 and
     4205.    The Guideline policy statement in U.S.S.G. §
     1B1.13, along with the application notes, and BOP
     Program Statement 5050.50 define “extraordinary and
     compelling reasons” for compassionate release based on
     circumstances involving illness, declining health, age,
     exceptional family circumstances, as well as “other
     reasons.”

          On March 26, 2020, Attorney General William Barr
     issued a memorandum to Michael Carvajal, Director of the
     BOP, directing him to prioritize the use of home
     confinement for inmates at risk of complications from
     COVID-19.   See Hallinan v. Scarantino, 20-HC-2088-FL,
     2020 WL 3105094, at *8 (E.D.N.C. June 11, 2020). Then,
     on March 27, 2020, Congress passed the Coronavirus Aid,
     Relief, and Economic Security Act (the “CARES Act”),
     Pub. L. No. 116-136, 134 Stat. 281. In relevant part,
     the CARES Act authorized the Director of BOP to extend
     the permissible length of home confinement, subject to
     a finding of an emergency by the Attorney General. See
     Pub. L. No. 116-136, § 12003(b)(2).        The Attorney
     General issued a second memorandum to Carvajal on April
     3, 2020, finding “the requisite emergency . . . .”
     Hallinan, 2020 WL 3105094, at *9. Notably, the April 3
     memorandum “had the effect of expanding the [BOP]’s
     authority to grant home confinement to any inmate....”
     Id.
          The Department of Justice (“DOJ”) has recognized
     the unique risks posed to inmates and BOP employees from
     COVID-19. The DOJ recently adopted the position that an
     inmate who presents with one of the risk factors
     identified by the CDC should be considered as having an
     “extraordinary and compelling reason” warranting a
     sentence reduction.    See also U.S.S.G. § 1B1.13 cmt.
     n.1(A)(ii)(I).

United States v. Kess, No. 14-cr-480-ELH, 2020 WL 3268093, at *3–

4 (D.Md. June 17, 2020) (footnote omitted).

     The defendant argues that the COVID-19 pandemic presents

“extraordinary   and   compelling   reasons”    warranting    a   sentence


                                       4
         Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 5 of 8



reduction. He recites that he has several medical conditions that,

in aggregate, place him at risk of serious illness should he

contract      COVID-19,     namely     hypertension,     hyperlipidemia,     and

obesity, and possible anemia or kidney disease.                   Moreover, he

asserts that he is not a danger, and that the § 3553(a) factors

warrant reduction of his sentence to time served.

       The quantity of cocaine base attributed to Mr. Jackson was

201.9 grams, over a period of three months.              He was determined to

be a career offender but sentenced below the applicable guideline

range.      He argues that the prior offenses used to determine career

offender status were minor and that he has already served the

sentence the guidelines would have suggested absent the career

offender determination.

       He    points   out    that      he   has   completed     rehabilitative

programming when available, but his transfer to Manchester limits

opportunities. He has family and community support and is 47 years

old.

       The   Government     responds    that    Mr.   Jackson   has   not   shown

extraordinary and compelling reasons for release, that he remains

a danger to the community, and that the §3553(a) factors weigh

against release.       It points to the facts established through his

guilty plea, his entire criminal history (category V even without

career offender treatment), his increasing involvement in drug

distribution recognized at the time of sentencing, the fact that

                                            5
        Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 6 of 8



he has served just over half of his sentence, and that he has

incurred two disciplinary infractions, including fighting.                               The

Government also reports that there are no reported cases of COVID-

19 at FCI Manchester.                It also disputes the seriousness of his

medical conditions and argues that, even when considered in the

aggregate, they do not constitute extraordinary and compelling

reasons for release.

        It is beyond peradventure today that a court is not limited

in     its    evaluation        of     what    constitutes      “extraordinary           and

compelling      reasons”        for    compassionate        release,   and       that   some

medical      conditions     along       with    the    COVID-19    health        emergency

justify consideration.                In this case, as in many others, it is

more efficient to assume that a person qualifies for consideration

than    to    delve    into      medical       situations      without       full   expert

assistance.

       Even    with    a    finding       of    “extraordinary         and    compelling

reasons,” however, the court must still consider the 18 U.S.C.

§ 3553(a)      sentencing        factors       and    determine    that      a    sentence

reduction      would       be     consistent         with    Sentencing          Commission

statements.      18 U.S.C. § 3582(c)(1)(A).                  Importantly, the court

must determine whether Mr. Jackson would be a danger to the safety

of any other person or to the community, as provided in 18 U.S.C.




                                                 6
      Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 7 of 8



§ 3142(g).2    The underlying criminal conduct along with the prison

disciplinary    record   provides   some    evidence   of    Mr.   Jackson’s

continued risk to the community; it is more aptly addressed to

analysis of the 18 U.S.C. § 3553(a) factors.

     The court next turns to those factors.                 Section 3553(a)

provides that “[t]he court shall impose a sentence sufficient, but

not greater than necessary,” to comply with the following purposes:

“(A) to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; (B)

to afford adequate deterrence to criminal conduct; (C) to protect

the public from further crimes of the defendant; and (D) to provide

the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective

manner.”   18 U.S.C. § 3553(a)(2).         In making that determination,

the court must also consider “the nature and circumstances of the

offense and the history and characteristics of the defendant.”

Id. § 3553(a)(1).

     Even if Mr. Jackson qualifies for consideration, reduction to

time served will not be granted. The court took into consideration

many of the same factors at the time of sentencing in determining




     2  As Judge Hollander noted, “Subsection (2) of U.S.S.G.
§ 1B1.13 establishes as a relevant factor that ‘the defendant is
not a danger to the safety of any other person or to the community,
as provided in 18 U.S.C. § 3142(g).’” Kess, 2020 WL 3268093, at
*3 n.2.
                                       7
        Case 8:14-cr-00230-DKC Document 109 Filed 07/10/20 Page 8 of 8



that the 132-month sentence was appropriate.              The presence of

COVID-19 in the community and the enhanced threat it presents to

those       confined   in   correctional    facilities   does   not      alter,

ultimately, the equation.        While Mr. Jackson has conducted himself

in prison, in part, as we hope, he has not been entirely free of

disciplinary misconduct.         His criminal activity and escalating

criminal history demonstrated the need for punishment, deterrence,

and community protection.        To suggest that the absence of violence

in drug dealing negates danger is to ignore the real danger

distribution of crack presents.            Mr. Jackson remains in need of

drug treatment, both in prison and once he is placed on supervised

release, but the current situation does not mean that he should

prematurely be returned to the community, even on home detention.

His medical issues, while arguably qualifying for consideration,

are not so extreme that immediate release is the only method to

protect his health. In short, the court concludes that the factors

were properly balanced at sentencing, and the defendant’s medical

conditions and the current public health crisis do not alter the

assessment.3      Release will be denied.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge

        3
       Mr. Jackson’s letter inquiring about his eligibility for
early release or a sentence reduction (ECF No. 93), construed as
motion to reduce sentence, will also be denied.
                                           8
